 AO 106 (Rev. 04/10) Application for a Search Warrant



                                                 UNITED STATES DISTRICT COURT
                                                                                    for the
                                                                        Eastern District of Tennessee

                In the Matter of the Search of                                                                      C ' ~ r''
                                                                                                                      ' '
       (Briefly describe the property to be searched                                                             Es.~~.:.,. n :..                       1        1111,.:;._i~;_

        or identify the person by name and address)
AN APPLE !PHONES, SILVER IN COLOR, MODEL: A1633,
                                                                         )
                                                                         )
                                                                               Case No. 3:20-MJ- \\"'\                          CY J;...,: .       .i!>iO
CELLULAR TELEPHONE,
AND                                                                      )
AN APPLE !PHONE, RED IN COLOR, CELLULAR TELPHONE,                        )
AS FURTHER DESCRIBED IN ATTACHMENTS AAND B                               )
                                                                         )
                                                        APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
  (1) Apple Iphone S, Color. Silver, Model: A 1633 • being located at KPD
  (2) Apple lphone, Color. Red • being located at KPD


located in the                      Eastern                   District of              Tennessee             , there is now concealed (identify the
                                                                            ------------
person or describe the property to be seized):
  Please see Attachment B attached hereto and incorporated herein.


            The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more) :
                     ~ evidence of a crime;
                     ~ contraband, fruits of crime, or other items illegally possessed;
                     ~ property designed for use, intended for use, or used in committing a crime;
                     0 a person to be arrested or a person who is unlawfully restrained.

            The search is related to a violation of:
            Code Section                                                                       Offense Description
        21 U.S.C. § 846                                        Attempt and Conspiracy
        21 U.S.C. § 841 (a)(1)                                 Manufacture, distribute, or dispense, or possess with intent to manufacture,
                                                               distribute, or dispense, a controlled substance
            The application is based on these facts:
          Please see the Affidavit of FBI Task Force Officer Brandon Stryker, attached hereto and incorporated herein.

             ~ Continued on the attached sheet.
             0 Delayed notice of        days (give exact ending date if more than 30 days: _ _ _ _ _ ) is reque~ted
               under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                                                                             't"
                                                                                                                                                    .   , .'
                                                                                                                                                            \
                                                                                                                                                                 ,
                                                                                                                                                                     •   ~            •     1
                                                                                                                                                                                                 '        ;
                                                                                                                                                                                                              (
                                                                                                                                                                                                                  I

                                                                                                                                                                                                                  ..    :.
                                                                                                                                                                                                                        ;
                                                                                                                                                                                                                            •


                                                                                                                                                                                                                                )


                                                                                                                                                                             \
                                                                                                                                                                                 \        ·-'I    ·.,' •              ,.. ' )
                                                                                                                                                                                     \ c.,            '
Sworn to before me and signed in my presence.                                                                                                 ·,.               '.                   1-'         ,J           '
                                                                                                                                                                                                                  C


                                                                                                                                                                                                                       1'
                                                                                                                                                                                                                                )




                                                                                               ~                  ~             ~
                                                                                              " '                 (\,      " '           I              J \                                •, \                   JJ
                                                                                                                            )                      )            • ,1 . · ,1·                      ,,
Date:      /O }c.~ }'2.o W
                I
                                                                                                              Judge's signar;;f;)s                     c::=:
City and state: Knoxville, Tennessee                                                          Debra C. Poplin, United States Magistrate Judge
                                                                                                            Printed name and title


             Case 3:20-mj-01170-DCP Document 1 Filed 10/23/20 Page 1 of 1 PageID #: 1
